Citation Nr: 1605871	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a bilateral hip disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran has active service from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified before the Board.

The issues of entitlement to an increased rating for a lumbar spine disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a bilateral hip disability was previously denied in a May 2005 rating decision.  The appellant did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the May 2005 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the appellant's claim for service connection for a bilateral hip disability.


CONCLUSIONS OF LAW

1.  The May 2005 decision that denied service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1103 (2015). 
 
 2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice for the Veteran's claim was provided in a letter dated in May 2010, to include the legal requirements necessary to reopen a previously denied claim.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and available post-service medical records and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  A VA examination or opinion has not been obtained in this case, however, because the Board finds that new and material evidence has not been submitted, the duty to assist to obtain a medical examination has not been triggered. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.  Thus, the VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The RO denied the Veteran's claim of entitlement to service connection for a bilateral hip disability in May 2005.  The Veteran did not appeal that claim or submit new and material evidence within one year, and is therefore final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, at the time of the previous final denial, the Veteran contended that his bilateral hip disability was caused or aggravated by his service or his lumbar spine disability.  In March 2005, a VA examiner found no abnormalities of the Veteran's hips, or evidence of arthritis.  The examiner concluded that the Veteran's hip pain was not due to his lumbar spine disability.

Since the last final denial, the Veteran has stated that he suffers from hip pain that he believes is caused or aggravated by his lumbar spine disability.  The Veteran has not submitted or identified any evidence to demonstrate a current right or left hip disability or a relationship between a diagnosed hip disability and his service or service-connected lumbar spine disability.  Accordingly, the Board finds that new and material evidence has not been received.  There is no indication of a current disability, and such is a necessary element for a claim for service connection.  Although the Veteran complains of hip pain, those complaints are redundant of the statements made at the time of the previous final denial, and on previous VA examination, a hip disability was not found.  Therefore, given that no new and material evidence has been submitted, the claim to reopen must be denied.


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a bilateral hip disability is denied.


REMAND

At his hearing, the Veteran stated that his lumbar spine disability had increased in severity since his most recent VA examination conducted in July 2010.  He stated that in 2010, he was able to take walks but now could not due to the severity of his back pain.  He also reported left leg numbness and was unsure if such was related to his diabetes mellitus or to his lumbar spine disability.  Therefore, in order to accurately adjudicate his claim, the Board finds that a new VA examination is warranted.  Additionally, an opinion as to effect of the Veteran's lumbar spine disability on his employability should be obtained.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The appropriate DBQ should be used.  The examiner should address all associated neurological manifestations related to the lumbar spine disability.

The examiner should also offer an opinion as to the functional impairment caused by the Veteran's lumbar spine disability and any related neurological residuals, and specifically discuss the impact those disabilities have on his ability to engage in substantially gainful employment, consistent with his education and training.  The examiner should detail the Veteran's current employment and his employment history.
 
2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


